—Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Nassau County (Seybert, J.), imposed October 9, 1992.
Ordered that the sentence is affirmed.
We find that the defendant’s purported waiver of his right to appeal the sentence is not valid (see, People v DeSimone, 80 NY2d 273, 282-283).
We have examined the defendant’s contention that the sentence is excessive and find it to be without merit (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Thompson, Sullivan, O’Brien and Hart, JJ., concur.